Action by the beneficiary of a policy of life insurance to recover the additional amount provided by the policy in the event of death of the insured “ by accidental means ”. The jury rendered a verdict in favor of plaintiff which, upon motion of defendant, was set aside and a new trial granted. Order setting aside verdict and granting a new trial, insofar as appealed from, unanimously affirmed, with costs to abide the event. No opinion. Present — Johnston, Acting P. J., Adel, Sneed, Wenzel and MacCrate, JJ.